Citation Nr: 0200917	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  01-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a cervical spine disorder for any period since June 18, 1999, 
the effective date for service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
a lumbar spine disorder for any period since June 18, 1999, 
the effective date for service connection.

3.  Entitlement to a compensable evaluation for shin splints 
of the right leg for any period since June 18, 1999, the 
effective date for service connection.

4.  Entitlement to a compensable evaluation for shin splints 
of the left leg for any period since June 18, 1999, the 
effective date for service connection.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from February 1991 to June 
1999.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision by the Honolulu, Hawaii, Regional 
Office (RO), which granted service connection for cervical 
strain and assigned a 10 percent evaluation; granted service 
connection for lumbosacral strain and assigned a 10 percent 
evaluation; and granted service connection for shin splints, 
and assigned a noncompensable evaluation to each leg.  The 
veteran appealed with respect to the initial rating 
assignments.

During the course of the appeal, the RO increased the rating 
assigned to the veteran's cervical spine disorder to 20 
percent.  Although such represented a grant of benefits, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran testified at a June 2001 hearing before the 
undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case; a transcript of the hearing is associated with 
the claims file.



FINDINGS OF FACT

1.  The veteran complains of constant, severe neck pain.  
Clinical findings show some limitation of motion of the 
cervical spine and magnetic resonance imaging shows a 
herniated disc and spinal stenosis at C5-6.

2.  The veteran complains of constant low back pain.  
Clinical findings show some limitation of motion and a 
desiccated disc at L1-2, but no herniation, no radiculopathy, 
and no paravertebral muscle spasm.

3.  The veteran complains of severe, but infrequent, pain in 
the lower legs.  Shin splints have been diagnosed, but 
clinical findings show no pathology.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for a cervical spine disorder, for any period since 
June 18, 1999, the effective date for service connection, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4 to include §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, and Diagnostic Codes (DC) 5290, 5293 (2001).

2.  The schedular criteria for a rating in excess of 10 
percent for lumbosacral strain, for any period since June 18, 
1999, the effective date for service connection, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4 to include §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, and DC 5292, 5295 (2001).

3.  The schedular criteria for a compensable rating for shin 
splints of the right leg, for any period since June 18, 1999, 
the effective date for service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4 to include §§ 4.7, 4.10, 4.40, 4.71a, 4.73, 
and DC 5262, 5311 (2001).

4.  The schedular criteria for a compensable rating for shin 
splints of the left leg, for any period since June 18, 1999, 
the effective date for service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4 to include §§ 4.7, 4.10, 4.40, 4.71a, 4.73, and DC 
5262, 5311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in August 
1991 he reported low back pain after lifting weights.  In the 
summer of 1992, he complained of shin splints.  At a routine 
physical in January 1997, clinical evaluation of the 
veteran's musculoskeletal system, including the spine, was 
normal.  In October 1998, he complained of neck pain.  The 
neck pain persisted and he was started on a program of 
physical therapy in late January 1999.  He also complained of 
shin splints in January.  A bone scan in February showed an 
abnormality but no fractures.  In March and April 1999, the 
veteran complained of low back pain and neck pain, but denied 
history of injury.  He claimed little improvement after six 
weeks of physical therapy.  There was tenderness to palpation 
at C6-7, but range of motion was full, there was no 
paraspinous muscle spasm in the cervical or lumbar regions, 
deep tendon reflexes in the extremities were symmetric, motor 
and sensory examinations were normal, and straight leg 
raising and Faber's signs were negative.  X-rays of the 
lumbar spine were normal, but X-rays of the cervical spine 
suggested degenerative disc disease with minimal foraminal 
narrowing at C5-6.  The assessment was degenerative joint 
disease of the cervical spine and mechanical low back pain.

At an October 1999 VA examination, the veteran described a 
daily, throbbing neck pain, occasionally radiating to the 
arms, made worse by sitting at a computer where he did most 
of his work.  The neck pain also disturbed his sleep and was 
not relieved by Flexeril.  On examination, there was 
tenderness to palpation over the cervical spine, shoulders, 
and trapezius muscles.  Testing range of motion showed 
flexion to 25 degrees and extension to 10 degrees, but 
lateral flexion and rotation were normal.  X-rays were 
normal.  The diagnosis was chronic cervical strain.

The veteran also reported constant low back pain, exacerbated 
by prolonged walking, standing, sitting, or lying, 
occasionally radiating to the anterior thighs, with two or 
three flare-ups per day each lasting from four hours to the 
entire day.  His work with computers included their 
installation, and lifting them exacerbated the back pain.  He 
said pain disturbed his sleep and that he used seven pillows.  
He took Flexeril with minimal relief.  On examination, gait 
was normal.  There was tenderness to palpation over L5 and in 
the paravertebral area.  Testing range of motion showed 
flexion to 65 degrees and extension to 15, but lateral 
flexion and rotation were normal.  Sensation and strength 
were intact, as were deep tendon reflexes, and straight leg 
raising was negative.  X-rays were normal.  The diagnosis was 
chronic lumbosacral strain.

The examiner noted a history of shin splints and the veteran 
complained of pain in the lower legs twice per month 
exacerbated by prolonged sitting.  He said a bone scan in 
service had been positive.  On examination, there was some 
mild tenderness to palpation over the tibias.  The 
radiologist noted thin, transverse densities in the distal 
thirds of both tibiae.  He said they may represent growth 
arrest lines or, given the history of shin splints, early 
stress fractures.  However, the examiner reported that the 
bone scan in service showed only focal stress changes, not 
fractures, at the juncture of the upper and middle thirds of 
the left tibia only.  The diagnosis was shin splints.

In March 2000, the RO received records, dating from early 
July 1999, from the veteran's private physician, Dr. Dizon.  
The veteran gave a five-year history of chronic neck and back 
pain, though the history did not include injury, and said his 
shins hurt when he squatted.  He denied pain or numbness of 
the extremities.  Strength in the upper extremities was 
normal.  Testing range of motion of the cervical spine showed 
full forward and lateral flexion and extension to 25 degrees.  
There was no tenderness over the lumbar spine, gait was 
normal, there was no muscle atrophy, straight leg raising was 
negative, and deep tendon reflexes were active and equal.  
Diagnoses were chronic neck pain, with degenerative disc 
disease, and chronic low back pain.  A trial of Celebrex was 
begun.  A later July 1999 record notes that the veteran's 
neck and back pain, which he rated at 3 to 7.5 on a scale of 
10, persisted daily unrelieved by Celebrex.  He said his low 
back was frequently stiff in the morning.  He denied 
radiation of pain to the extremities.  The doctor noted that 
the veteran's gait was normal and that he did not appear to 
be in pain at the time.  There was mild tenderness at C6, 
with palpation and with left rotation, and over some trigger 
points in the muscles of the upper back.  The lumbar spine 
flexed to 90 degrees with minimal tenderness to palpation 
over the mid-lumbar spine.  May 1999 X-rays showed disc space 
narrowing at C5-6; lumbosacral X-rays were normal.  The 
assessment was as above and the doctor said he could not 
understand why there was no response to nonsteroidal anti-
inflammatory medication.

Doctor Dizon referred the veteran to Dr. Chow, an orthopedic 
surgeon, who reported, in an August 1999 letter, the results 
of his examination of the veteran.  Dr. Chow said the veteran 
rated his pain at 7.5 on a scale of 10, but denied radicular 
pain.  Gait was normal, there was no tenderness or muscle 
spasm, range of motion of the cervical spine was normal as 
was that of the lumbar spine, and there were no neurologic 
deficits in the upper or lower extremities.  X-rays of the 
cervical spine showed fairly mild degenerative changes at C5-
6, but those of the lumbar spine were normal.  The impression 
was chronic neck and back pain unresponsive to conservative 
treatment.  He said surgical intervention was not warranted.

At a March 2000 conference with a VA decision review officer, 
the veteran reported chronic neck pain that precluded quick 
turns of his head.  He said he awoke with neck pain, which he 
rated 4.5 to 5 on a scale of 10, and had flare-ups every two 
weeks.  He also reported chronic back pain that interfered 
with his daily activities and was exacerbated by prolonged 
sitting.  With regard to shin splints, he said that running, 
squatting, or "sudden movement" that stressed the ankles 
caused pain.  The veteran said he would provide a statement 
by his girl friend regarding his symptoms.  The RO sent the 
veteran a letter reiterating the above.

In May 2000, Doctor Dizon noted that the veteran complained 
of low back pain, but reported that neck pain had worsened to 
an 8 or 9, from a routine 5 or 6, on a scale of 10.  On range 
of motion testing of the cervical spine, the veteran 
demonstrated forward flexion to 40 degrees, extension to 10 
degrees, and lateral flexion to 10 or 15 degrees bilaterally.  
There was pain at C5-6 with palpation and extension and 
paraspinal muscles were mildly tender.  There was tenderness 
over the lumbar spine at L3-4, but gait was normal, straight 
leg raising was negative, and deep tendon reflexes were 2+ at 
the knee, 1+ at the ankle, and symmetric.  Doctor Dizon noted 
that Ultram, Celebrex, and over-the-counter anti-inflammatory 
medications had been ineffective, but prescribed Toradol 
anyway, and also prescribed Darvocet.  He recommended 
consultation with a pain specialist.

At a May 2000 VA orthopedic examination, the examiner noted 
that he had reviewed the veteran's claim file.  The veteran 
gave a three or four year history of neck pain, unrelated to 
injury, which had worsened and was currently constant:  It 
interfered with his daily activities, precluded running and 
sports, reduced the range of motion of the neck, and it was 
exacerbated by prolonged walking, standing, sitting, bending, 
lifting, and any activity that required turning his head.  It 
did not radiate to the shoulders or arms.  About once a 
month, he had a sharp, localized pain at the C7 level lasting 
30 to 60 minutes and unrelated to any particular activity.  A 
recent episode prompted him to seek treatment from his 
private physician who prescribed Toradol.  The veteran 
reported this was the first medication that helped.  On 
examination, there was no muscle spasm, but there was 
tenderness over C6-7.  Testing range of motion showed flexion 
with the chin to within 4 cm of the chest, extension to 25 
degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 45 degrees bilaterally; the veteran complained of 
pain with all motion and the examiner noted that range of 
motion was moderately reduced.  Deep tendon reflexes were 1+ 
and symmetric and strength and sensation were normal in the 
upper extremities.  October 1999 cervical spine X-rays were 
normal.  The diagnosis was chronic cervical strain.

The veteran gave a three-year history of low back pain also 
unrelated to injury.  This pain, too, had worsened and the 
veteran reported such was now constant and exacerbated by the 
same activities that increased his neck pain.  In addition to 
interfering with his daily activities, low back pain 
interfered with his sleep.  However, the low back pain did 
not radiate to the hips or legs.  Approximately every four 
weeks, he had a sharp, localized pain at the L4-5 level 
lasting 30 to 60 minutes and unrelated to any particular 
activity.  On examination, there was tenderness over L4-5, 
but no muscle spasm.  Testing range of motion showed flexion 
with the fingertips to the knees, extension to 20 degrees, 
and lateral flexion to 30 degrees bilaterally; the veteran 
complained of pain throughout.  Deep tendon reflexes were 
very brisk at the knees, 2+ at the ankles, and symmetric, and 
strength and sensation were normal in the lower extremities.  
October 1999 X-rays of the lumbosacral spine were normal.  
The diagnosis was chronic lumbosacral strain.  The examiner 
noted that cervical and lumbar problems were expected to be 
of a mild-to-moderate nature in the future.

The veteran reported that shin splints had been a major 
problem, worse in the left leg than the right, since onset in 
1991.  Eight months earlier, the pain recurred after 
squatting for about 45 minutes, but it was usually prompted 
by running.  However, he said he had no pain with routine, 
nonstrenuous activity.  He identified the medial and lateral 
borders of the middle third of the tibias as the sites of 
pain.  On examination of the lower legs, there was no warmth, 
swelling, or redness, but there was tenderness along the 
medial and lateral borders of the middle third of the tibias 
bilaterally, left more than right.  October 1999 X-rays of 
the tibiae and fibulae were normal.  The diagnosis was 
probable bilateral shin splints secondary to a mild 
periostitis.

The examiner noted that the veteran's symptoms were 
"primarily subjective in nature" and that there were "no 
real objective positive findings today in either the cervical 
or lumbar areas."  He noted further the three- to four-year 
history of back pain complaints and that "the symptoms are 
subjectively increasing" in spite of extensive conservative 
treatment, and the examiner said he could not explain that.  
The examiner opined that shin splints did not cause any level 
of disability.

At an October 2000 VA neurologic examination, preceded by 
magnetic resonance imaging, the veteran reported that his 
cervical and lumbar pain began several years earlier but 
worsened during the preceding year so that, currently, pain 
was constant at 7, sometimes a little better or worse, on a 
scale of 10.  The examiner reported that magnetic resonance 
imaging showed desiccation of the disc at L1-2 and a 
herniated disc at C5-6 with spinal stenosis.  The veteran 
reported pain radiating to the medial aspect of the left 
upper extremity and occasional numbness into the second and 
fourth fingers.  He also reported pain radiating to the left 
posterior thigh, and numbness after prolonged sitting, 
throughout the left lower extremity.  He denied sensory 
deficit, though, even when there was numbness.  The examiner 
noted that the veteran had been seen recently by another 
neurosurgeon who felt that symptoms were not sufficiently 
persistent or consistent to warrant surgery.

On examination, the veteran lacked 15 degrees of cervical 
spine motion in all directions.  Tests for nerve compression, 
e.g., thoracic outlet syndrome or brachial plexitis, were 
negative.  At C5-6, there was tenderness in the paraspinous 
muscles bilaterally, worse on the left, and also over the 
spinous processes.  The veteran lacked five or 10 degrees of 
full lumbar flexion and extension; lateral flexion and 
rotation were normal.  At L5-S1, there was some tenderness of 
the paraspinous muscles on the left, but there was no 
tenderness over the spinous processes, over the sciatic 
notch, or in the sacroiliac area.  Straight leg raising was 
reported as reasonably intact bilaterally except for some 
numbness in the great toe and sole of the foot on the left.   
Patrick's and sciatic stretch tests were negative.  There was 
no muscle atrophy and there were no fasciculations.  Strength 
and sensation were normal as was coordination.  Deep tendon 
reflexes were active and equal in the upper and lower 
extremities with no pathologic reflexes in either.  The 
examiner reported that the remainder of the examination was 
unremarkable.

The examiner said he could not find cervical radiculopathy by 
examination, and the numbness of the second and fourth 
fingers reported by the veteran did not make sense 
anatomically, but magnetic resonance imaging showed disc 
herniation and spinal stenosis, and he thought the veteran 
might be a candidate for later surgery if his symptoms 
worsened.

As for the lumbar spine, the examiner said he was unable to 
find definite radiculopathy in the lower extremities.  He 
noted "some strange symptoms" in the left foot and on the 
sciatic distribution with straight leg raising, though there 
was no tenderness of the sciatic notch or the sacroiliac.  
There was some desiccation of the disc at L1-2, but it was 
not herniated and was not producing compression.  The 
impression was lumbosacral strain.

In VA Form 9, received in February 2001, the veteran claimed 
cervical spine pain every day that averaged 7.5 on a scale of 
10.  In addition, he occasionally had a very sharp shooting 
pain, of twenty or thirty minutes duration, that made him 
pause and remain still for fear that movement would cause the 
pain to increase.  He said that a 40 percent evaluation would 
satisfy that portion of his appeal.

With regard to the lumbar spine, the veteran said he had 
constant pain that he rated at 7 on a scale of 10.  There, 
too, he had occasional sharp shooting pains, of ten or twenty 
minutes duration, that radiated to the left posterior thigh.  
He experienced occasional numbness in the lower extremities, 
left more often than right, and occasional giving way on the 
left.  He said that a 30 percent evaluation would satisfy 
that portion of his appeal.

The veteran said that pain from shin splints was not as 
significant as that in his neck and low back.  On a typical 
day of inactivity, he had no pain, but his shins were tender 
and became painful with any activity that required extensive 
use of the legs.  He listed walking, jogging, climbing 
stairs, squatting, and jumping as examples of such activity.  
He rated pain in the lower legs, when he did have it, at 9 on 
a scale of 10 and said it lasted from one to four hours.  
When he had the pain, he had to "remove all pressure" from 
the affected leg or the pain became unbearable.  He said that 
a 10 percent evaluation would satisfy that portion of his 
appeal.

In a May 2001 letter, the RO solicited any additional 
evidence the veteran had and asked the veteran to identify 
the location of additional evidence and offered to obtain 
same.

At a June 2001 hearing, the veteran testified that he could 
not associate his back pain with an injury or incident in 
service.  The range of motion of his cervical spine was 
limited by pain.  His work with computers required lifting, 
and lifting caused pain, so his employer assigned others to 
assist him.  He had taken a few days off work due to pain.  
When pain became excruciating, he tried to do desk work, but 
prolonged sitting also caused discomfort.  He occasionally 
had a momentary, stabbing pain in the low back, a constant 
pain in the posterior left thigh, and numbness in the legs 
after prolonged sitting.  Also, his left leg had given way.  
On average, pain in his neck and back was 7 or 7.5 on a scale 
of 10.  Sleeping was difficult and he arranged up to seven 
pillows around his bed for comfort.  He found that Toradol 
helped him sleep but then he was groggy the next day.  
Darvocet was also helpful but upset his stomach.  He said he 
used to enjoy running, but he could no longer do that because 
of back pain.

With regard to leg pain, the veteran said that, if the back 
pain did not preclude running, the shin splints would.  He 
also had pain in the lower legs after squatting, jumping, or 
climbing or descending stairs.  Sometimes, the pain was 
excruciating, brought tears to his eyes, and he had to sit 
down.  Pain of that severity occurred two or three times each 
year.  It had not worsened; it had always been excruciating 
when it occurred.  He thought the shin splints might have 
resulted from 11/2 mile runs he had to do during basic training 
in service.

Analysis

Before proceeding to the legal analysis of the issues 
presented, the Board notes that there has been a change in 
the law during the pendency of this appeal.  On 
November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VCAA eliminated the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a) 
(as amended).  It also provided for an enhanced duty on the 
part of VA to notify a claimant of the evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended).  In 
addition, it defined the obligation of VA with respect to its 
duty to assist the claimant.  38 U.S.C.A. § 5103A (West Supp. 
2001).  VCAA is applicable to all claims filed on or after 
the date of its enactment, or filed before the date of 
enactment and not final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2099 (2001).  The notice and duty-
to-assist provisions of VCAA have been implemented by a new 
regulation.  66 Fed. Reg. 45620, 45630-2 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

First, the Board emphasizes that the RO has notified the 
veteran of the provisions of the VCAA and its potential 
impact on his claims, allowing him an additional period of 
time in which to present evidence and/or argument in support 
of his appeal.  

The Board further finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations to the 
veteran under the new law, to include as delineated under the 
newly promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing rating evaluations, to include the 
schedular criteria specific to his claimed disabilities.  The 
veteran has, by information letters, rating actions, the 
statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
the claims throughout the procedural course of the claims 
process.  See 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)(1), (e)).

The RO has associated with the claims file service medical 
records as well as records of VA and private treatment 
identified by the veteran as probative of his claim.  The 
Board also emphasizes that the claims file contains 
sufficient medical evidence, to include multiple VA 
examination opinions relevant to the severity of the 
disabilities at issue herein.  Also, the veteran requested 
and attended a hearing convened by the undersigned in June 
2001.  The veteran has not alluded to evidence that has not 
been, but could be, obtained.  In view of the foregoing, the 
Board finds that VA has satisfied the notice and duty-to-
assist provisions of VCAA and the Board turns now to the 
merits of the claim.

There is no issue here with service connection, since that 
has already been established; it is the level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, each disability must be viewed in 
relation to its history, so examination reports and treatment 
records extending back to the date of service connection are 
considered.  38 C.F.R. § 4.1 (2001).  That is especially true 
where, as here, the veteran disagreed with the initial 
evaluation assigned pursuant to the grant of service 
connection.  In such a case, adjudicators must consider all 
of the evidence of record because separate, staged, ratings 
can be assigned for separate periods of time, from the 
effective date of service connection, based on the levels of 
disability manifested during such separate periods of time.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  VA's Schedule for 
Rating Disabilities (Schedule), Part 4 of title 38 of the 
Code of Federal Regulations, identifies various disabilities 
by separate diagnostic codes.  38 C.F.R. § 4.27 (2001).  
Within diagnostic codes, specific ratings are determined by 
the application of criteria which are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) (2001).  
When there is a question as to which of two evaluations 
should be assigned, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation; otherwise, the lower evaluation is assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2001).

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  The assignment of 
an accurate evaluation requires an assessment of anatomical 
damage and functional loss with respect to the foregoing 
elements.  Functional loss may be due to anatomical damage 
manifested by deformity, by the absence of necessary bones, 
muscles, or associated structures, by adhesions, by defective 
innervation, or by other pathology.  Functional loss may also 
be due to pain, but complaints of pain must be supported by 
adequate evidence of pathology and by the visible behavior of 
the claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40.  As regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movement in different planes and, in rating 
disability of the joints, consideration must be given to 
demonstrated range of motion, pain on motion, excess 
fatigability, weakened motion, lack of coordination, and 
swelling, deformity, and atrophy from disuse.  DeLuca, supra; 
38 C.F.R. § 4.45.

Turning first to the evaluation for the cervical spine 
disorder, a 20 percent evaluation has been assigned pursuant 
to DC 5293 (intervertebral disc syndrome).  The veteran 
contends that his cervical disorder is worse than indicated 
by the evaluation assigned.

In reviewing potentially applicable diagnostic codes, the 
Board finds that the veteran has not sustained fractures of 
cervical vertebrae, so an evaluation under the provisions of 
DC 5285 (residuals of fractured vertebrae) is not warranted.  
His cervical spine is not fused, so an evaluation under the 
provisions of DC 5287 (ankylosis of the cervical spine) is 
not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) [citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 91] (ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure).

There is, however, evidence of limitation of motion of the 
cervical spine and degenerative disc disease at C5-6, so it 
is appropriate that consideration be given to evaluations 
pursuant to DC 5290 (limitation of motion of the cervical 
spine) as well as DC 5293 (intervertebral disc syndrome).

Under the provisions of DC 5290 (limitation of motion of the 
cervical spine), a 30 percent evaluation is warranted when 
limitation of motion of the cervical spine is severe, a 20 
percent evaluation is warranted when it is moderate, and a 10 
percent evaluation is warranted when limitation of motion is 
slight.

Service medical records dated in March and April 1999 show 
that the range of motion of the veteran's cervical spine was 
normal.  July 1999 records from his private physician showed 
that forward and lateral flexion were normal and extension 
was to 25 degrees.  In an August 1999 letter to his private 
physician, an orthopedic consultant reported that range of 
motion of the cervical spine was normal.  At an October 1999 
VA examination, lateral flexion and rotation were normal, but 
forward flexion was to 25 degrees and extension was to 10 
degrees.  May 2000 records from his private physician showed 
forward flexion to 40 degrees, extension to 10 degrees, and 
lateral flexion to 10 or 15 degrees.  At a May 2000 VA 
examination, forward flexion brought the chin to within four 
centimeters of the chest, extension was to 25 degrees, 
lateral flexion to 30 degrees bilaterally, and rotation to 
45 degrees bilaterally.  At an October 2000 VA examination, 
the cervical spine lacked only 15 degrees of motion in each 
direction.  The veteran's complaints of neck pain with motion 
are supported by adequate evidence of pathology, i.e., a 
herniated disc and spinal stenosis at C5-6, and, the evidence 
supports resulting functional loss in the form of motion 
limitation due to such pain.  Of note is that a 30 percent 
rating is warranted where there is favorable ankylosis of the 
cervical spine, i.e., in situations where the neck has been 
fused, even if in a favorable angle.  The ranges of cervical 
motion noted in the record are indicative that the veteran 
retains good cervical motion.  Many examination reports show 
no motion loss at all, and, even where some loss is 
demonstrated, the veteran has been shown to be able to nearly 
touch his chin to his chest.  Thus, the above-cited evidence 
does not show that the veteran is severely limited in 
cervical motion so as to warrant an evaluation greater than 
20 percent.  

Under the provisions of DC 5293 (intervertebral disc 
syndrome), a 60 percent evaluation is warranted when the 
disorder is pronounced with little intermittent relief, there 
is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted when the 
disorder is severe and there is only intermittent relief from 
recurring attacks; a 20 percent evaluation is warranted when 
the disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted when the disorder is mild; only a 
noncompensable evaluation is warranted if surgery has cured 
the disorder.

Insofar as magnetic resonance imaging shows a herniated disc 
and spinal stenosis at C5-6, DC 5293 is applicable.  
Examination evidence is somewhat conflicting in that it shows 
few manifestations of disc disease.  Records dated in early 
1999 reflect that the veteran denied radicular pain, weakness 
or numbness in his upper extremities.  At an October 1999 VA 
examination the veteran reported neck pain that occasionally 
radiated to the arms.  At a May 2000 VA examination, however, 
strength and sensation were normal in the upper extremities, 
deep tendon reflexes were active and equal, and the veteran 
said that neck pain did not radiate to the shoulders and 
arms.  Moreover, at an October 2000 VA examination, strength 
and sensation were normal, and the examiner said he had been 
unable to find radiculopathy despite the veteran's complaints 
of pain that radiated to the medial aspect of the left arm 
and occasional numbness into the second and fourth fingers; 
the examiner said such symptom did not make sense 
anatomically.  The VA examiner concluded he was unable to 
find true radiculopathy.  Rather, the veteran's cervical 
spine disorder is principally manifested by localized pain.  
There is no competent evidence that the veteran actually 
experiences recurrent attacks of radiculopathy, and certainly 
there is neither testimonial nor clinical evidence that such 
attacks are only intermittently relieved so as to warrant 
assignment of a rating in excess of 20 percent pursuant to DC 
5293.

Turning next to the evaluation for the low back disorder, a 
10 percent evaluation has been assigned pursuant to DC 5295 
(lumbosacral strain), and the veteran claims that his lumbar 
spine disorder is worse than indicated by the evaluation 
assigned.

As with the veteran's cervical spine, there are no fractures 
of the lumbar vertebrae, so DC 5285 is not applicable.  
Likewise, the lumbar spine is not ankylosed, so DC 5289 
(ankylosis of the lumbar spine) is not applicable.  Magnetic 
resonance imaging shows desiccation of the disc at L1-2, but 
it also shows that there is no herniation or compression, so 
DC 5293 (intervertebral disc syndrome) is not applicable.  
However, there is evidence of limitation of motion, so it is 
appropriate that consideration be given to DC 5292 
(limitation of motion of the lumbar spine) in addition to DC 
5295 (lumbosacral strain) pursuant to which the lumbar 
disorder has been rated.

Under the provisions of DC 5292 (limitation of motion of the 
lumbar spine), a 40 percent evaluation is warranted when 
limitation of motion of the lumbar spine is severe, a 20 
percent evaluation is warranted when it is moderate, and a 10 
percent evaluation is warranted when limitation of motion is 
slight.

July 1999 records from the veteran's private physician showed 
forward flexion of the lumbar spine to 90 degrees.  In an 
August 1999 letter to the veteran's private physician, an 
orthopedic consultant reported that range of motion of the 
lumbar spine was normal.  At an October 1999 VA examination, 
lateral flexion and rotation were normal, but forward flexion 
was to 65 degrees and extension was to 15 degrees.  At a May 
2000 VA examination, forward flexion brought the fingertips 
to the knees, extension was to 20 degrees, and lateral 
flexion was to 30 degrees bilaterally, all limited by pain.  
At an October 2000 VA examination, lateral flexion and 
rotation were normal, but forward flexion and extension 
lacked five or 10 degrees of normal.  In sum, examinations by 
private physicians show the veteran's range of lumbar spine 
motion to be normal and VA examination reports show only a 
slight limitation of lumbar motion.  The veteran's complaints 
of lumbar pain are not supported by adequate evidence of 
pathology so as to warrant assignment of a higher rating 
based on additional functional loss due to such complaints of 
pain.  The May 2000 examiner stated, in fact, that the 
veteran's complaints were subjective in nature.  Thus, the 
competent medical evidence does not show lumbar motion 
limited to a degree warranting assignment of more than a 10 
percent rating.

Under the provisions of DC 5295 (lumbosacral strain), a 40 
percent evaluation is warranted where the disorder is severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
flexion, loss of lateral motion, arthritic changes, or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent evaluation is warranted for muscle spasm on extreme 
forward flexion and loss of lateral spine motion on one side.  
A 10 percent evaluation is warranted for characteristic pain 
on motion.

The veteran contends that he has constant low back pain, not 
just "characteristic pain on motion."  A review of the 
competent evidence shows that there is no evidence of listing 
of the spine, loss of lateral motion, arthritic changes, 
narrowing or irregularity of intervertebral spaces, abnormal 
mobility on forced motion, or muscle spasm on forward 
flexion.  The evidence regarding limitation of forward 
flexion is not consistent, but such flexion limitation has 
not been characterized as "marked."  Absent objective 
indicia of more than slight lumbosacral strain, the Board 
finds that the preponderance of the evidence is against 
assignment of an evaluation in excess of 10 percent based on 
lumbosacral strain. 

As briefly referenced herein above, the Board has considered 
the DeLuca case and application of 38 C.F.R. §§ 4.40 and 
4.45.  There is, however, no objective evidence of cervical 
or lumbar spine deformity; muscle spasm; atrophy; missing 
bones, muscles, or associated structures; adhesions; 
defective innervation; weakened movement; excess 
fatigability; or incoordination attributable to the cervical 
or lumbar spine and which results in additional functional 
loss.  Rather, and as stated, the veteran's cervical and 
lumbar spine disabilities are primarily manifested by 
complaints of pain, with some motion loss.  Also, while the 
veteran has complained of constant pain in the neck and low 
back, rated as a seven-to-nine out of a scale of 10, with 
flare-ups at level 10, medical observation as noted in the 
competent medical evidence in the claims file does not 
support such allegations of extreme ongoing pain.  For 
instance, the veteran's gait is consistently noted as normal, 
and examination reports, as stated, note no atrophy, 
fatigability, etc., to objectively confirm the veteran's 
complaints.  As such, DeLuca and 38 C.F.R. §§ 4.40, 4.45, do 
not operate to assign higher lumbar or cervical ratings in 
this case.

Turning to the evaluations for shin splints, the Board notes 
that the veteran did not claim service connection for them, 
but it was granted by the March 2000 RO decision, and he now 
claims that they cause him considerable, though infrequent, 
pain.  VA has not established a diagnostic code for shin 
splints.  Regulations provide that when an unlisted condition 
is encountered, it may be evaluated under the rating criteria 
for a disorder in which the anatomical location, the 
functions affected, and the symptomatology, are closely 
related and analogous.  38 C.F.R. § 4.20 (2001).  The 
decision as to which diagnostic code is most appropriate in a 
given case is one for VA adjudicators.  Bierman v. Brown, 
6 Vet. App. 125 (1994); Butts v. Brown, 5 Vet. App. 532 
(1993) (en banc).  The rationale for selecting a specific 
diagnostic code must be fully explained.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Further, when the medical 
evidence is such that reasonable arguments may be made for 
rating a disability under more than one diagnostic code, 
adjudicators must weigh the evidence and make an informed 
choice as to which diagnostic code is most appropriate.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Finally, 
multiple ratings cannot be assigned for the same disability 
under multiple diagnostic codes as that would constitute 
"pyramiding" and is precluded.  Id.; 38 C.F.R. § 4.14 
(2001).  

Shin splints is the name given to strain of the flexor 
digitorum longus muscle, and is marked by pain in the 
anterior aspect of the lower leg.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1562 (28th ed. 1994).  The flexor digitorum longus 
muscle is the long flexor muscle of the toes; it originates 
from the posterior shaft of the tibia and inserts in the 
distal phalanges of the four lateral toes.  Its function is 
to flex the toes and extend the foot.  Id. at 1078.  It is 
only one of several muscles in Muscle Group XI.  38 C.F.R. § 
4.73.  Thus, it is appropriate that DC 5311 (disability of 
Muscle Group XI) be considered.

Under the provisions of DC 5262 (impairment of the tibia and 
fibula), a 40 percent evaluation is warranted when there is 
nonunion of the tibia and fibula, with loose motion, and a 
brace is required; if there is malunion of the tibia and 
fibula with knee or ankle disability, a 30 percent evaluation 
is warranted when the disorder is marked, a 20 percent 
evaluation is warranted when the disorder is moderate, and a 
10 percent evaluation is warranted when the disorder is 
slight.  Though the rating schedule does not provide a 
noncompensable rating under this diagnostic code, one will be 
assigned where the rating criteria for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).  

DC 5262 rates poorly-healed fractures of the bones of the 
lower legs, injuries the veteran has not sustained, and the 
rating criteria contemplate disability of knee or ankle 
joints, disability from which the veteran does not suffer.  
The analogy of DC 5262 to shin splints ends with anatomical 
location; neither the functions affected nor the 
symptomatology represented by the rating criteria are 
analogous to shin splints at least where, as here, the 
evidence shows that there are no stress fractures and the 
veteran has not complained of knee or ankle joint disability 
as related to his shin splints.  Thus, DC 5262 is only 
marginally analogous and no compensable evaluation is 
warranted under that code based on the medical evidence of 
record.

Under the provisions of DC 5311 (disability of Muscle Group 
XI), a 30 percent evaluation is warranted for severe 
disability, a 20 percent evaluation is warranted for 
moderately severe disability, a 10 percent evaluation is 
warranted for moderate disability, and a noncompensable 
evaluation is warranted when the disability is only slight.

The veteran's service medical records show that he complained 
of shin splints in the summer of 1992 and again, nearly seven 
years later, in January 1999.  A February 1999 bone scan 
showed focal stress changes, but no fractures, at the 
juncture of the upper and middle thirds of the left tibia 
only.  In October 1999, a VA radiologist noted thin, 
transverse densities in the distal thirds of both tibiae that 
he thought represented growth arrest lines or, given the 
history of shin splints, early stress fractures.  The 
examiner, however, noted that there were no stress fractures 
by bone scan.  At the May 2000 VA examination, the veteran 
said he had had leg pain eight months earlier after squatting 
for a long period of time, and that he usually had it after 
running.  The veteran has, throughout the appeal, indicated 
that he does not experience pain in his shins during 
nonactivity.  For example, in his February 2001 appeal, the 
veteran said he had no pain on a typical day but had pain 
after running, squatting, jumping, or climbing or descending 
stairs.  The May 2000 examiner noted tenderness along the 
middle thirds of the tibiae, but concluded that the veteran's 
shin splints did not cause any level of disability.  The 
veteran's gait, according to every examiner who observed and 
reported it, is normal.  In sum, there are complaints of pain 
associated with shin splints, but they are not supported by 
objective evidence of pathology or by the visible behavior of 
the claimant.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (pain alone, without a diagnosed or underlying malady 
or condition, does not constitute a disability), aff'd sub 
nom. in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001); DeLuca, supra; 38 C.F.R. § 4.40.  Such 
findings, i.e., pain in the shins with activity, most closely 
approximate no more than slight disability of the muscle and 
do not warrant assignment of a compensable evaluation for 
either the left or right leg.

The Board has considered the Fenderson case, and all of the 
evidence of record, to determine whether separate ratings 
should be assigned for separate periods of time since June 
18, 1999, the day following the veteran's separation from 
service and the effective date for service connection.  In 
that regard, it is noted that a 10 percent evaluation was 
assigned for the cervical disorder when service connection 
was granted.  In May 2000 records from his private physician, 
the veteran reported an increase in neck pain.  However, as 
reflected in the December 2000 statement of the case, the 
rating was increased to 20 percent effective June 18, 1999.  
Since then, the veteran has reported that his level of pain 
has been fairly constant.  The Board has already determined 
that higher ratings than those currently assigned for the 
claimed disorders are not warranted.  Upon review of the 
record, there is no indication that any of the claimed 
disorders were more severe than is reflected in the currently 
assigned ratings during any documented period since the June 
18, 1999, date of service connection.  See Fenderson, supra.

The Board must now address the matter of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  The 
regulation provides for an evaluation without regard, but not 
in addition, to VA's Schedule in exceptional cases where 
schedular evaluations are inadequate.  Upon field station 
submission, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is authorized to approve, 
on the basis of the criteria set forth in the regulation, an 
extraschedular evaluation commensurate with the average-
earning-capacity impairment due exclusively to the service-
connected disability.  The governing norm, for the Under 
Secretary or the Director, is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as frequent periods of 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Note, however, that the extraschedular evaluation is assigned 
by the Under Secretary or the Director, not by the Board.  
Indeed, the Board is precluded from assigning an 
extraschedular evaluation in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Note, also, that the 
regulation provides that the case should be referred to the 
Under Secretary or Director by a field station, not by the 
Board.  But see Smallwood v. Brown, 10 Vet. App. 93, 97-8 
(1997) ( "[the Board] erred by not considering referral of 
this claim to the appropriate VA official for consideration 
of an extra-schedular [sic] rating").  The Board may 
consider an extraschedular evaluation, may affirm an RO 
denial of an extraschedular evaluation, and may conclude, in 
the first instance, that a claim does not meet the criteria 
for an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996).  Moreover, the Board may deny an 
extraschedular evaluation, in the first instance, without 
violating the veteran's due process rights to notice and 
opportunity to be heard, see Bernard v. Brown, 4 Vet. 
App. 384 (1993), because the question of an extraschedular 
evaluation is a component of an increased rating claim.  
Bagwell at 339; but see Johnston v. Brown, 10 Vet. App. 80, 
86 (1997) ("Nor has the [Board] addressed whether denial of 
an extraschedular evaluation by the [Board] in the first 
instance was prejudicial, on the particular facts of this 
case, under Bernard . . . .").

Here, there is no need to address the Board's jurisdiction 
with regard to considering, awarding, or denying an 
extraschedular evaluation in the first instance because the 
RO considered an extraschedular evaluation, and declined to 
submit the case to the Under Secretary or Director.

With regard to whether this case presents such an 
"exceptional or unusual disability picture" as to warrant 
its submission to the Under Secretary or Director, it is 
noted that the veteran has never been hospitalized for 
treatment of any of the disorders here at issue, that his 
outpatient treatment has been described by physicians as 
"conservative," and that he reported that he missed a few 
days of work, but not too many, because of his service-
connected disorders.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  The 
veteran has not shown that his cervical spine, lumbar spine 
or shin splints result in unusual disability manifestations 
not contemplated in the Schedule, or that the level of 
impairment and nature of functional loss resulting renders 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

An evaluation in excess of 20 percent for a cervical spine 
disorder for any period since June 18, 1999, the effective 
date for service connection, is denied.

An evaluation in excess of 10 percent for a lumbar spine 
disorder for any period since June 18, 1999, the effective 
date for service connection, is denied.

A compensable evaluation for shin splints of the right leg 
for any period since June 18, 1999, the effective date for 
service connection, is denied.

A compensable evaluation for shin splints of the left leg for 
any period since June 18, 1999, the effective date for 
service connection, is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals





 

